Citation Nr: 0938004	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 
1983, which subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.  
The appellant submitted a notice of disagreement with this 
decision in February 2006 and timely perfected his appeal in 
December 2006.

In May 2008, the appellant presented sworn testimony during a 
personal hearing in Des Moines, Iowa, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the appellant's claims 
file.

This claim was previously before the Board in August 2008.  
At that time, the appellant's claim was remanded for 
additional evidentiary development.  Such development having 
been accomplished, the claim is again before the Board for 
adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
rheumatoid arthritis is the result of a disease or injury in 
service, nor was it manifest to a compensable degree within 
one year of discharge from service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, 
letters dated in May 2005 and July 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The Board notes that the appellant's Social 
Security Administration records were obtained as well as the 
available treatment records from the VA Medical Centers 
(VAMC) in Reno, Nevada, and Sacramento, California.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  In fact, in an October 2008 statement, the appellant 
indicated that he had no further evidence to submit in 
support of his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the appellant participated in VA 
examinations in July 2005 and November 2008; the results of 
those examinations have been included in the claims file for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and opinions 
that were supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Additionally, the Board finds there has been substantial 
compliance with its August 2008 remand directives.  The Board 
notes that the Court has recently found that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that 
the Appeals Management Center (AMC) obtained any outstanding 
VAMC treatment records and scheduled the appellant for a 
medical examination, which the appellant attended.  The AMC 
later issued a Supplemental Statement of the Case in 
September 2009.  Based on the foregoing, the Board finds that 
the AMC substantially complied with the mandates of its 
remand.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with 
its remand orders).  Therefore, in light of the foregoing, 
the Board will proceed to review and decide the claim based 
on the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from 
rheumatoid arthritis that is the result of his time in 
service.  The Board disagrees.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, it is undisputed that the appellant now has 
rheumatoid arthritis, which is evidenced by the July 2005 and 
November 2008 VA examination reports and the appellant's VA 
outpatient records.  Hickson element (1) is therefore 
satisfied.  See Hickson, supra.
Turning to the second Hickson element, in-service disease or 
injury, service medical treatment records are pertinently 
negative for any complaints of, or treatment for, rheumatoid 
arthritis, to include the pertinently negative separation 
examinations conducted in June 1983 and December 1986.

[The Board notes in passing that the appellant's rheumatoid 
arthritis was not diagnosed within the one-year period to 
allow for presumptive service connection for arthritis.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).]

With respect to in-service injury, the appellant contends 
that his currently diagnosed rheumatoid arthritis is related 
to being "injured in the regular Army," the results of 
which "did not surface" until years after the appellant's 
discharge.  See Appellant's VA Form 9 [Substantive Appeal].  
Later, the appellant specified that a left shoulder injury, 
sustained in October 1984, was the cause of his rheumatoid 
arthritis.

The medical evidence of record does not support the 
appellant's implied contention that he sustained any injury 
during his military service that ultimately caused his 
rheumatoid arthritis.  The service treatment records indicate 
that the appellant did suffer from a left shoulder injury and 
the emergency department note indicated a possible anterior 
dislocation, the x-ray evidence was negative for such an 
injury.  Crucially, his June 1980, June 1983 and December 
1986 physical examinations were pertinently negative for any 
injury or diagnosis of rheumatoid arthritis, and in the 
accompanying reports of medical history he specifically 
denied recurrent arthritis, rheumatism or bursitis.  
Significantly, there is no mention of rheumatoid arthritis by 
the appellant until he filed his claim of entitlement to VA 
benefits in 2005, almost 20 years after an alleged in-service 
injury.  The lack of any evidence of arthritis for almost two 
decades after an alleged incident in service is itself 
evidence which tends to show that no injury was sustained in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
[noting the "evidence of a prolonged period without medical 
complaint" may be considered in determining whether a 
claimant's condition is related to service.]; see also 
38 C.F.R. § 3.102 (2008) [noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence].

There is thus no objective, contemporaneous evidence that the 
appellant sustained an injury in service.

In essence, the appellant's case rests of his own non-
specific contention that he sustained an injury in service 
that ultimately resulted in his present diagnosis of 
rheumatoid arthritis.  The Board has considered those 
statements.  However, his statements are outweighed by the 
utterly negative service medical records, to include his own 
denial of arthritis in connection with his separation 
physical examinations, as well as the lack of objective 
evidence of arthritis for almost two decades after the 
alleged incident in service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].

In short, the Board finds the appellant's recent statements 
concerning an in-service injury to be lacking in credibility 
and probative value.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

With respect to crucial Hickson element (3), medical nexus, 
the appellant was provided with VA examinations in July 2005 
and November 2008.  In July 2005, the appellant was diagnosed 
with degenerative disease of the bilateral shoulders, 
associated with impingement syndrome that was caused by, or a 
result of, rheumatoid arthritis and rheumatoid arthritis of 
the hands, fingers and knees.  Based on review of the claims 
file, the examiner opined that each diagnosis of rheumatoid 
arthritis was not the result of military service, nor was it 
the result of any treatment received in service.  See VA 
examination report, July 28, 2005.

In November 2008, the appellant was again diagnosed with 
rheumatoid arthritis affecting multiple joints, to include 
virtually all metacarpophalangeal and interphalangeal joints 
of the hands, bilateral elbows, left shoulder and bilateral 
knees.  The examiner stated that these disabilities were less 
likely than not due to injury, illness or environmental 
exposure during active military service and more likely than 
not due to the combined effects of numerous risk factors.  
While the appellant related his rheumatoid arthritis to an 
October 1984 left shoulder injury, the examiner noted the 
negative x-ray report, subsequent data in the service 
treatment records and specifically the December 1986 medical 
examination, wherein the appellant reported no ongoing joint 
concerns.  The examiner noted that there were other sprains 
and strains of various joints found in the service treatment 
records, all of which appeared to have resolved without 
sequelae based upon review of the available records.

The examiner noted that the first time the appellant 
expressed concerns about joint pain was in April 2002, when 
he reported bilateral elbow pain, though the formal diagnosis 
of rheumatoid arthritis was not established until 2004.  
Evaluation and follow-up at the VA Rheumatology Clinic 
confirmed this diagnosis.  The November 2008 VA examiner 
noted that in the July 2005 VA examination, it was noted that 
the appellant had smoked one pack of cigarettes per day for 
over 30 years.  Review of the risk factors found in relevant 
medical literature revealed that the appellant had several 
identified risk factors, to include positive rheumatoid 
factor, positive anti-CCP antibodies and smoking history.  
The examiner noted that the injuries documented in the 
appellant's service treatment records were not among the 
identified risk factors for development of rheumatoid 
arthritis.  Accordingly, the examiner found that the 
appellant's rheumatoid arthritis is not the result of his 
military service.  See VA examination report, November 7, 
2008.

To the extent that the appellant himself is attempting to 
provide a nexus between his rheumatoid arthritis and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  It is now well 
established that lay persons without medical training, such 
as the appellant and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the appellant and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

Accordingly, the Board finds that Hickson element (3) is also 
not met.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
rheumatoid arthritis.  Therefore, contrary to the assertions 
of the appellant's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the hands, elbows, shoulders and knees is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


